980 F.2d 745
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward O. HARRIS, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7045.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1992.

Before RICH, ARCHER and LOURIE, Circuit Judges.
PER CURIAM.


1
Edward O. Harris (Harris) seeks review of the orders of the United States Court of Veterans Appeals, No. 91-1923 (December 23, 1991 and March 6, 1992), dismissing his appeal as untimely.   Harris challenges only the application of the law to the facts of his case.   No issue is raised which falls within the jurisdiction of this court under 38 U.S.C. § 7292(d)(1)-(2).   Accordingly, the appeal is  dismissed.   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).